Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25, 1967, which determined that claimant voluntarily left his employment without good cáuse. The record discloses that claimant, a United States Post Office employee at Port Plain, New York, requested transfer to Islip, Long Island. After working one month at the latter place, he resigned his position “for family and economic conditions beyond my controll [sic] * * * children didn’t like it * * * and my wife herself didn’t care for it * * * finances were a little higher than anticipated ” and the cost of living was higher in Islip. The board found that there were no changes in the conditions of *707employment which had been involuntarily imposed upon claimant by the employer and whatever domestic and economic problems arose were caused by claimant when, of his own volition, he moved to another locality. What constitutes good cause within paragraph (a) of subdivision 1 of section 593 of the Labor Law is a question of fact (Matter of Sperling [Gatherwood], 20 A D 2d 584, mot. for iv. to opp. den. 14 N Y 2d 481) and the resolution of the factual issues is within .the power of the board if supported by substantial evidence (Matter of Weinberger [Gatherwood], 22 A D 2d 995). On this record we can not disturb the board’s determination (Matter of Martino [Gatherwood], 24 A D 2d 772; Matter of Tatem [Gatherwood], 26 A D 2d 607). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Aulisi, J.